Title: To James Madison from John M. Forbes, 20 December 1802
From: Forbes, John M.
To: Madison, James


					
						Duplicate
						Sir.
						Hamburgh 20th. Decr. 1802.
					
					My last Respects were under 5th. October, Since which no direct opportunity offering I have 

not thought it necessary to address you by the way of England.
					The Same uncertainty in the political State of Europe Still exists.  Every Day affords new proof 

of mutual dissatisfaction between England & France.  On this Subject, the best materials for a Correct 

judgement are the King’s Speech and the debates of the British Parliament.  These you Will fully 

possess, e’er this gets to hand, and with much better reflections on them, than I can make.  In England, 

it is rather on the expediency, than the existence of justifiable Causes of War, that opinions seem to be 

divided.  On the part of France the plan appears to be to alienate effectually all Continental Alliances 

from England.  For this purpose, Russia, Prussia and Bavaria are Secured by every Sacrifice which Can 

aggrandize the power or flatter the Ambition of these Princes, while a Revolution in Germany is 

preparing by alternately flattering, menacing and humiliating the Chief of the Empire.  The Rumors 

from Russia terminated as was expected in a Change of Ministry and a Cession by the Emperor to the 

Senate of a Concurrent legislative Voice.  A Change of politics was and Still is expected to result.  The 

fate of Switzerland (as was hinted in my last) must be settled at Paris, for which purpose a Deputation 

of the Cantons has been Convoked.  In the mean time the Helvetic Government is re established by 

French Arms.  After several modifications the plan of German Indemnities Seems to approach it’s 

termination,  Should it be Compleated, I shall procure and forward an authentic Copy in French.  It is 

said, that the Emperor of Russia has Consented to Guarantee the independence of Malta as soon as 

some new modifications of the Treaty of Amiens Shall be made.  It is not yet known, what the proposed 

Changes are, but it is presumed, that the want of the Emperor’s Guarantee was only the ostensible 

objection to the Surrender of those Islands.  It is said that a project of sending a formidable force 

(say 30,000 French Troops) to India has given great alarm to England; and has occasioned an 

augmentation of British Naval Force in the Mediterranean and Strict vigilance and even force of Arms is 

to be employed against the execution of this plan.  All is enveloped in impenetrable mystery and every 

one indulges in his own Conjectures, on these heads but it is expected that the Spring of the year, will 

afford some better light on the probable event of Peace or War.  In the mean time, there are more 

reasons for a belief in the Continuance, than in the Renewal of hostilities.
					  I have received by the Ship 

Oroximbo the 5th. Inst. from NewYork a Circular letter, from your Office under date of 26th. August 

restricting the future expenditure of public money for the relief of destitute American Seamen to the 

provisions of the 14th. April 1792, which only authorizes a per  Diem allowance of twelve Cents 

per man.  I have, in former letters, Noticed the incompetency of the sum in this place, and beg leave to 

assure you that it will Scarcely procure a Shelter from the Weather, without even the most Scanty and 

miserable food.  I have fortunately prevailed on the Captains now here to take on board their Ships the 

few destitute Seamen that were here—but Should the number increase, Shall be obliged to resort to 

Charitable Contribution or defray their expences from my own private pocket (which I can ill afford).  

Some fund might be raised by imposing a tax of 10 or 12 Dollars upon each Vessel to be deposited in 

the hands of foreign Consuls.  This will probably be suggested by some one of the National 

legislators.
					By the 12th. Article of our last Treaty with Prussia, the discussion and establishment of Correct 

principles of free neutral Commerce to be observed in time of War, is reserved untill the Close of the 

then existing War.  This Peace which has been formally established, all are agreed, is not Cordial 

and Cannot be of long duration.
					The Government of the U.S. will decide on the expediency of revising this discussion and 

Should my Agency be thought necessary, or, in any degree, useful, it will give me peculiar pleasure to 

Receive the instructions of Government.  I am, very respectfully, Sir, Your obedt. Servant
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
